UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21131 John Hancock Preferred Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: July 31 Date of reporting period: January 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Top 10 Issuers (32.0% of Total Investments on 1-31-13) Entergy 3.9% U.S. Bancorp 3.1% Nexen, Inc. 3.8% Merrill Lynch Preferred Capital Trusts 3.0% JPMorgan Chase Capital 3.3% Deutsche Bank 2.9% Morgan Stanley Capital Trusts 3.2% Barclays Bank PLC 2.8% Qwest Corp. 3.2% MetLife, Inc. 2.8% Sector Composition Financials 57.1% Consumer Staples 1.5% Utilities 27.4% Industrials 0.5% Telecommunication Services 7.7% Consumer Discretionary 0.1% Energy 5.6% Short-Term Investments 0.1% Country Composition United States 83.6% Switzerland 1.3% United Kingdom 5.0% Spain 1.0% Netherlands 4.9% Bermuda 0.4% Canada 3.8% 1 As a percentage of the Fund’s total investments on 1-31-13. 2 Cash and cash equivalents not included. 3 Investments focused in one sector may fluctuate more widely than investments diversified across sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. The Fund’s investments in securities of foreign issuers involve special risks such as political, economic and currency risks and differences in account standards and financial reporting. 4 Each security trades in U.S. dollars. 6 Preferred Income Fund | Semiannual report Fund’s investments As of 1-31-13 (unaudited) Shares Value Preferred Securities 146.7% (98.5% of Total Investments) (Cost $803,335,407) Consumer Discretionary 0.1% Media 0.1% Comcast Corp., 5.000% 27,500 694,375 Consumer Staples 2.3% Food & Staples Retailing 2.3% Ocean Spray Cranberries, Inc., Series A, 6.250% (S) 143,000 13,187,288 Energy 7.0% Oil, Gas & Consumable Fuels 7.0% Apache Corp., Series D, 6.000% 161,500 7,643,795 Nexen, Inc., 7.350% 1,290,700 32,654,710 Financials 85.1% Capital Markets 10.8% Credit Suisse Guernsey, 7.900% (L)(Z) 450,000 11,475,000 Morgan Stanley Capital Trust III, 6.250% 291,000 7,347,750 Morgan Stanley Capital Trust IV, 6.250% (Z) 323,000 8,123,450 Morgan Stanley Capital Trust V, 5.750% 380,000 9,443,000 Morgan Stanley Capital Trust VI, 6.600% 65,000 1,640,600 Morgan Stanley Capital Trust VII, 6.600% 47,000 1,185,340 State Street Corp., 5.250% 162,000 4,064,580 The Goldman Sachs Group, Inc., 6.125% (Z) 542,500 14,202,650 The Goldman Sachs Group, Inc., Series B, 6.200% (Z) 175,000 4,429,250 Commercial Banks 21.1% Barclays Bank PLC, Series 3, 7.100% (Z) 200,000 5,066,000 Barclays Bank PLC, Series 5, 8.125% (Z) 740,000 19,143,800 BB&T Corp., 5.625% 307,200 7,818,240 HSBC USA, Inc., 6.500% 140,234 3,532,494 PNC Financial Services Group, Inc., 5.375% 15,000 377,250 PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) 187,000 5,060,220 Royal Bank of Scotland Group PLC, Series L, 5.750% (Z) 580,000 13,548,800 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 302,000 8,377,481 See notes to financial statements Semiannual report | Preferred Income Fund 7 Shares Value Commercial Banks (continued) Santander Holdings USA, Inc., Series C, 7.300% (Z) 368,941 $9,304,692 U.S. Bancorp (6.000% to 4-15-17, then 3 month LIBOR + 4.861%) 240,000 6,456,000 U.S. Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) (L)(Z) 705,000 20,247,600 Wells Fargo & Company, 8.000% (L)(Z) 756,000 22,392,720 Consumer Finance 5.1% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (L)(Z) 685,000 17,296,250 SLM Corp., 6.000% (Z) 187,600 4,614,960 SLM Corp., Series A, 6.970% (Z) 147,391 7,141,094 Diversified Financial Services 25.3% Bank of America Corp., 8.200% (Z) 95,000 2,410,150 Bank of America Corp., Depositary Shares, Series D, 6.204% (Z) 145,000 3,654,000 Bank of America Corp., Series MER, 8.625% 82,000 2,118,060 Citigroup Capital VII, 7.125% 70,000 1,787,800 Citigroup Capital VIII, 6.950% (L)(Z) 610,000 15,487,900 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 20,000 557,200 Deutsche Bank Capital Funding Trust VIII, 6.375% (Z) 55,000 1,394,800 Deutsche Bank Capital Funding Trust X, 7.350% (Z) 111,400 2,825,104 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 252,500 6,777,100 Deutsche Bank Contingent Capital Trust III, 7.600% (L)(Z) 496,000 13,808,640 ING Groep NV, 6.125% (Z) 61,500 1,520,280 ING Groep NV, 7.050% (Z) 755,100 19,149,336 ING Groep NV, 7.200% (Z) 100,000 2,535,000 JPMorgan Chase Capital X, Series J, 7.000% (L)(Z) 487,000 12,535,380 JPMorgan Chase Capital XI, 5.875% 25,000 632,000 JPMorgan Chase Capital XXIX, 6.700% (L)(Z) 580,000 15,138,000 Merrill Lynch Preferred Capital Trust III, 7.000% (Z) 366,400 9,258,928 Merrill Lynch Preferred Capital Trust IV, 7.120% (Z) 277,000 7,019,180 Merrill Lynch Preferred Capital Trust V, 7.280% (Z) 367,000 9,321,800 RBS Capital Funding Trust V, 5.900% (I) 620,000 13,181,200 RBS Capital Funding Trust VII, 6.080% (I) 220,000 4,725,600 Insurance 11.7% Aegon NV, 6.375% (Z) 510,000 13,356,900 Aegon NV, 6.500% (Z) 200,000 5,030,000 American Financial Group, Inc., 7.000% (Z) 320,000 8,496,000 MetLife, Inc., Series B, 6.500% (L)(Z) 947,000 24,176,910 PLC Capital Trust V, 6.125% (Z) 256,000 6,451,200 Prudential Financial, Inc., 5.750% 33,000 836,220 8 Preferred Income Fund | Semiannual report See notes to financial statements Shares Value Insurance (continued) Prudential PLC, 6.500% (Z) 154,500 $3,972,195 Prudential PLC, 6.750% 51,000 1,298,970 RenaissanceRe Holdings Ltd., Series C, 6.080% (Z) 147,500 3,725,850 Real Estate Investment Trusts 11.1% Duke Realty Corp., Depositary Shares, Series J, 6.625% 66,525 1,687,739 Duke Realty Corp., Depositary Shares, Series K, 6.500% (Z) 110,000 2,777,500 Duke Realty Corp., Depositary Shares, Series L, 6.600% (Z) 109,840 2,792,133 Kimco Realty Corp., 6.000% (L)(Z) 836,000 21,677,480 Public Storage, Inc., 5.200% 125,000 3,143,750 Public Storage, Inc., 5.750% 353,404 9,093,085 Public Storage, Inc., 6.350% 193,000 5,172,400 Public Storage, Inc., Depositary Shares, Series Q, 6.500% 114,100 3,104,661 Public Storage, Inc., Series P, 6.500% (Z) 57,500 1,537,550 Senior Housing Properties Trust, 5.625% 306,000 7,521,480 Wachovia Preferred Funding Corp., Series A, 7.250% (Z) 205,000 5,553,450 Thrifts & Mortgage Finance 0.0% Federal National Mortgage Association, Series S, 8.250% (I) 80,000 144,800 Industrials 0.7% Machinery 0.7% Stanley Black & Decker, Inc., 5.750% 165,500 4,288,105 Telecommunication Services 11.5% Diversified Telecommunication Services 4.7% Qwest Corp., 7.000% 20,000 532,200 Qwest Corp., 7.375% (L)(Z) 750,000 20,302,500 Qwest Corp., 7.500% 232,500 6,324,000 Wireless Telecommunication Services 6.8% Telephone & Data Systems, Inc., 6.625% (Z) 233,000 5,913,540 Telephone & Data Systems, Inc., 6.875% (Z) 103,000 2,750,100 Telephone & Data Systems, Inc., 7.000% 340,000 9,169,800 United States Cellular Corp., 6.950% (L)(Z) 795,000 21,210,600 Utilities 40.0% Electric Utilities 27.7% Baltimore Gas & Electric Company, Series 1995, 6.990% (Z) 40,000 4,071,252 Duke Energy Corp., 5.125% 487,000 12,150,650 Duquesne Light Company, 6.500% (Z) 73,650 3,719,324 Entergy Arkansas, Inc., 5.750% 47,500 1,285,350 Entergy Louisiana LLC, 5.250% 240,000 6,230,400 Entergy Louisiana LLC, 5.875% (Z) 252,625 6,795,613 Entergy Louisiana LLC, 6.000% (Z) 200,000 5,508,000 Entergy Mississippi, Inc., 6.000% (Z) 366,400 10,116,304 See notes to financial statements Semiannual report | Preferred Income Fund 9 Shares Value Electric Utilities (continued) Entergy Mississippi, Inc., 6.200% (Z) 83,500 $2,287,065 Entergy Texas, Inc., 7.875% 50,200 1,418,652 FPC Capital I, Series A, 7.100% (L) 100,000 2,536,000 FPL Group Capital Trust I, 5.875% (Z) 353,600 9,069,840 Gulf Power Company, 5.750% (Z) 134,000 3,691,700 HECO Capital Trust III, 6.500% (Z) 379,850 9,693,772 Interstate Power & Light Company, Series B, 8.375% (L)(Z) 713,350 18,368,763 NextEra Energy Capital Holdings, Inc., 5.700% (L)(Z) 850,000 22,550,500 NSTAR Electric Company, 4.780% (Z) 15,143 1,475,970 PPL Corp., 9.500% 337,000 18,218,220 SCE Trust I, 5.625% 178,500 4,614,225 SCE Trust II, 5.100% 105,000 2,588,250 Southern California Edison Company, 6.125% (Z) 91,500 9,233,265 Southern California Edison Company, Series C, 6.000% (Z) 37,500 3,773,438 Multi-Utilities 12.3% BGE Capital Trust II, 6.200% (L)(Z) 676,800 17,299,008 Dominion Resources, Inc., Series A, 8.375% (Z) 385,400 10,459,756 DTE Energy Company, 5.250% 312,000 7,987,200 DTE Energy Company, 6.500% 295,000 7,991,550 SCANA Corp., 7.700% 681,500 18,509,540 Xcel Energy, Inc., 7.600% (Z) 331,000 8,407,400 Maturity Rate (%) date Par value Value Corporate Bonds 2.1% (1.4% of Total Investments) (Cost $12,789,888) Energy 1.3% Oil, Gas & Consumable Fuels 1.3% Southern Union Company (L)(P)(Z) 3.316 11-01-66 $8,800,000 7,590,000 Utilities 0.8% Electric Utilities 0.8% Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 4,000,000 4,419,400 10 Preferred Income Fund | Semiannual report See notes to financial statements Par value Value Short-Term Investments 0.2% (0.1% of Total Investments) (Cost $846,000) Repurchase Agreement 0.2% Repurchase Agreement with State Street Corp. dated 1-31-13 at 0.010% to be repurchased at $846,000 on 2-1-13, collateralized by $835,000 U.S. Treasury Notes, 1.500% due 6-30-16 (valued at $864,254, including interest) $846,000 846,000 Total investments (Cost $816,971,295) † 149.0% Other assets and liabilities, net (49.0%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. LIBOR London Interbank Offered Rate (I) Non-income producing security. (L) A portion of this security is a Lent Security as of 1-31-13, and is part of segregated collateral pursuant to the Committed Facility Agreement. Total value of Lent Securities at 1-31-13 was $231,343,200. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such a security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) A portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 1-31-13 was $459,662,259. † At 1-31-13, the aggregate cost of investment securities for federal income tax purposes was $816,971,961. Net unrealized appreciation aggregated $40,282,411, of which $49,235,672 related to appreciated investment securities and $8,953,261 related to depreciated investment securities. The Fund had the following country concentration as a percentage of total investments on 1-31-13: United States 83.6% United Kingdom 5.0% Netherlands 4.9% Canada 3.8% Switzerland 1.3% Spain 1.0% Bermuda 0.4% See notes to financial statements Semiannual report | Preferred Income Fund 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 1-31-13 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $816,971,295) $857,254,372 Cash 398 Cash segregated at custodian for swapcontracts 2,190,000 Receivable for investmentssold 1,591,767 Dividends and interestreceivable 1,892,982 Other receivables and prepaidexpenses 99,527 Totalassets Liabilities Committed facility agreementpayable 283,000,000 Payable for investmentspurchased 2,048,665 Swap contracts, atvalue 2,299,675 Interestpayable 14,163 Payable toaffiliates Accounting and legal servicesfees 30,489 Trustees’fees 22,960 Other liabilities and accruedexpenses 133,348 Totalliabilities Netassets Netassets consist of Paid-incapital $610,774,311 Undistributed net investmentincome 4,853,860 Accumulated net realized gain (loss) on investments and swapagreements (78,131,827) Net unrealized appreciation (depreciation) on investments and swapagreements 37,983,402 Netassets Net asset value pershare Based on 25,973,222 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $22.16 12 Preferred Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 1-31-13 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $26,958,691 Interest 397,498 Total investmentincome Expenses Investment managementfees 3,242,368 Accounting and legal servicesfees 112,704 Transfer agentfees 18,357 Trustees’fees 21,981 Printing andpostage 58,121 Professionalfees 44,470 Custodianfees 40,425 Interestexpense 1,325,417 Stock exchange listingfees 11,796 Other 20,820 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments (10,908,493) Swapcontracts (500,635) Change in net unrealized appreciation (depreciation)of Investments 13,428,729 Swapcontracts 704,626 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Preferred Income Fund 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 1-31-13 ended (Unaudited) 7-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $22,459,730 $45,127,125 Net realized gain(loss) (11,409,128) 5,553,903 Change in net unrealized appreciation(depreciation) 14,133,355 27,369,313 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (21,808,213) (43,560,936) From Fund sharetransactions Issued pursuant to Dividend ReinvestmentPlan 420,994 1,103,438 Totalincrease Netassets Beginning ofperiod 571,683,008 536,090,165 End ofperiod Undistributed net investmentincome Share activity Sharesoutstanding Beginning ofperiod 25,954,188 25,901,361 Issued pursuant to Dividend ReinvestmentPlan 19,034 52,827 End ofperiod 14 Preferred Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows 1-31-13 This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the six-month period ended 1-31-13 (unaudited) Cash flows from operating activities Net increase in net assets from operations $25,183,957 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (35,679,690) Long-term investments sold 29,177,988 Decrease in short term investments 6,154,000 Net amortization of premium (discount) (74) Increase in dividends and interest receivable (132,425) Increase in payable for investments purchased 834,699 Increase in receivable for investments sold (1,591,767) Decrease in cash segregated at custodian for swap contracts 520,000 Decrease in other receivables and prepaid expenses 26,543 Decrease in unrealized depreciation of swap contracts (704,626) Increase in payable to affiliates 5,387 Decrease in interest payable (707) Increase in other liabilities and accrued expenses 12,160 Net change in unrealized (appreciation) depreciation on investments (13,428,729) Net realized loss on investments 10,908,493 Net cash provided by operating activities Cash flows from financing activities Reinvestment of common shares pursuant to Dividend Reinvestment Plan 420,994 Distributions to shareholders (21,808,213) Net cash used in financing activities Net decrease in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements Semiannual report | Preferred Income Fund 15 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 1-31-13 1 7-31-12 7-31-11 7-31-10 7-31-09 7-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.87 1.74 1.72 1.70 1.61 2.04 Net realized and unrealized gain (loss) oninvestments 0.10 1.27 0.82 3.17 (1.86) (4.44) Distributions to Auction Preferred Shares(APS) — (0.42) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.84) (1.68) (1.54) (1.49) (1.56) (1.86) From net realizedgain — (0.15) From tax return ofcapital — (0.15) — Totaldistributions Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 5 Total return at market value (%) 4 5 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $575 $572 $536 $510 $423 $472 Ratios (as a percentage of average net assets): Expenses beforereductions 1.69 6 1.74 1.74 1.87 2.53 1.69 Expenses net ofreductions 1.69 6 1.74 1.74 1.79 2.37 1.46 Net investmentincome 7.75 6 8.40 8.33 9.46 12.10 9.67 Portfolio turnover (%) 3 18 16 11 14 10 Seniorsecurities Total value of APS outstanding (inmillions) — 7 Total debt outstanding end of period (inmillions) $283 $283 $273 $249 $209 $223 Asset coverage per $1,000 ofdebt 8 $3,033 $3,020 $2,965 $3,047 $3,024 $3,117 1 Six months ended 1-31-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 5 Notannualized. 6 Annualized. 7 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party financial institution in order to redeem the APS. The redemption of all APS was completed on 5-28-08. 8 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end. As borrowings outstanding change, the level of invested assets may change accordingly. Asset coverage ratio provides a measure of leverage as of the datesshown. 16 Preferred Income Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Preferred Income Fund (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
